Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: OPTI Canada Inc. Responds to Media Report TSX: OPC CALGARY, June 3 /CNW/ - OPTI Canada Inc. (OPTI) announced today that a report in the June 3, 2009 edition of the Globe and Mail newspaper inaccurately named OPTI as the subject of an investigation by TD Securities Inc. (TD) into allegations of TD employees improperly passing on rumours about a stock. OPTI has received written confirmation from TD indicating that its internal investigation in no way involves or relates to OPTI. OPTI's policy in the normal course of business is not to comment on market rumours. However, due to the high profile nature of the news article and the context of the issue as a regulatory investigation, OPTI believes it is prudent to correct this inaccuracy. About OPTI OPTI Canada Inc. is a Calgary, Alberta-based company focused on developing major oil sands projects in Canada using our proprietary OrCrude(TM) process. Our first project, Phase 1 of Long Lake, consists of 72,000 barrels per day of SAGD (steam assisted gravity drainage) oil production integrated with an upgrading facility. The Upgrader uses the OrCrude(TM) process combined with commercially available hydrocracking and gasification. Through gasification, this configuration substantially reduces the exposure to and the need to purchase natural gas. On a 100 percent basis, the Project is expected to produce 58,500 bbl/d of products, primarily 39 degree API Premium Sweet Crude with low sulphur content, making it a highly desirable refinery feedstock. Due to its premium characteristics, we expect PSC(TM) to sell at a price similar to West Texas Intermediate (WTI) crude oil.
